People ex rel. Gloss v Kickbush (2019 NY Slip Op 04630)





People ex rel. Gloss v Kickbush


2019 NY Slip Op 04630


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

[*1]MOTION NO. (1082/18) KAH 16-00564. The People of the State of New York ex rel. Richard Gloss, PETITIONER-APPELLANT, 
vSUSAN KICKBUSH, SUPERINTENDENT, GOWANDA CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.